Name: Commission Regulation (EEC) No 1067/87 of 15 April 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 87 Official Journal of the European Communities No L 104/9 COMMISSION REGULATION (EEC) No 1067/87 of 15 April 1987 altering the specific agricultural conversion rates applicable in the rice sector calculation of monetary compensatory amounts ; whereas the spot market rates for the pound sterling, recorded in accordance with Regulation (EEC) No 3153/85 during the period 8 to 14 April 1987, require the specific agricultural conversion rates applicable for the United Kingdom to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 90/87 (3), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (4), as last amended by Regulation (EEC) No 726/87 (*), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (*) ; Whereas Regulation (EEC) No 3153/85, as amended by Regulation (EEC) No 966/87 Q, lays detailed rules for the Article 1 The Annex to amended Regulation (EEC) No 3294/86 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 20 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 6 . (3) OJ No L 13 , 15 . 1 . 1987, p. 12. (*) OJ No L 304, 30 . 10 . 1986, p. 25 . O OJ No L 71 , 14. 3 . 1987, p. 9 . i6) OJ No L 310, 21 . 11 . 1985, p. 4. 0 OJ No L 91 , 3 . 4 . 1987, p. 11 . No L 104/10 Official Journal of the European Communities 16 . 4. 87 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bis = DM = Dkr = Dr = Pta = FF = £ Irl = Lit = F1 = £ 47,7950 2,31728 8,83910 169,876 163,292 7,77184 0,864997 1 650,35 2,61097 0,787505